Exhibit 10.6

 

First Amendment

to

Employment Agreement

 

This First Amendment to Employment Agreement (this “Amendment”) is entered into
effective as of July 21, 2004, between JetBlue Airways Corporation, a Delaware
corporation formerly known as New Air Corporation (the “Company”) and David
Barger (“Executive”).

 

Recitals

 

A.                                   Executive is the President and Chief
Operating Officer of the Company.

 

B.                                     Executive became an employee of the
Company on August 24, 1998.  On October 14, 1998, Executive and the Company
entered into an Employment Agreement (the “Employment Agreement”), a copy of
which is attached hereto as Exhibit A.   (Capitalized terms used in this
Amendment without definition shall have the meanings given to them in the
Employment Agreement.)

 

C.                                     In the Employment Agreement, the initial
“Employment Term” is defined as the period ending on December 1, 2003.

 

D.                                    The Employment Agreement provides for
automatic one-year renewals of the initial Employment Term, unless either party
delivers in advance a notice of non-renewal as provided for in the Employment
Agreement.

 

E.                                      No such notice was delivered by either
party; thus, the Employment Term has automatically been extended to December 1,
2004.

 

F.                                      The parties now desire to enter into
this Amendment to further extend the Employment Term through August 24, 2008,
and to make certain other additions to the Employment Agreement.

 

--------------------------------------------------------------------------------


 

Agreement

 

For valuable consideration, the parties agree that the Employment Agreement is
hereby amended as follows:

 

1.                                       The “Employment Term” described in
Section 3.1 of the Employment Agreement is hereby defined as that period
beginning on the original effective date of the Employment Agreement and ending
on August 24, 2008.

 

2.                                       In connection with the execution of
this Amendment, the Company shall issue to Executive a total of 90,000 stock
options.  These options shall be issued on September 1, 2004, which is the
Company’s next scheduled option issuance date.  These options shall be issued in
accordance with the terms and conditions of the Company’s 2002 Stock Incentive
Plan.  These options shall vest as follows: (a) 18,000 options shall vest on the
date of issuance; and (b) an additional 18,000 options shall vest on each August
24th from 2005 through 2008.

 

Except as specifically amended above, all other provisions of the Employment
Agreement shall remain in full force and effect

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

 

JetBlue Airways Corporation

 

 

 

 

By:

 /s/ DAVID CHECKETTS

 

 

 

 

 

 

 

 

 

  /s/DAVID BARGER

 

 

 

David Barger

 

 

--------------------------------------------------------------------------------